Title: Marc Antoine Jullien to Thomas Jefferson, 18 March 1819
From: Jullien, Marc Antoine
To: Jefferson, Thomas


          
            Monsieur,
             paris, 18 mars 1819 
          
          quoique j’aie eu l’honneur de vous écrire, il y a deux semaines, pour vous remercier de votre obligeante réponse au sujet de Kosciuszko, la seule des lettres que vous m’annoncez m’avoir écrites qui me soit parvenue, je profite à la hâte d’une occasion nouvelle que m’offre mon respectable ami M. l’évêque grégoire, pour vous adresser, en vous priant d’en faire hommage, en mon nom, aux sociétés ou académies qui s’occupent le plus des objets qu’on y a traités, les ouvrages suivans:
          1. les premiers cahiers de la Revue Encyclopédique, le prospectus séparé de ce nouveau recueil, et un avis circulaire aux étrangers qui Voudront en devenir collaborateurs et correspondans. (on pourrait en insérer une partie dans les journaux des états-unis.)
          2. deux esquisses d’un Essai sur la philosophie des sciences.
          3. quatre Exemplaires d’un rapport sur la composition de livres élémentaires qui nous manquent en france.
          j’ose espérer, monsieur, que Vous consentirez à devenir l’un des correspondans de la Revue Encyclopédique.
          
            Jè vous prie d’agréer l’hommage de mes sentimens respectueux.
            Jullienfondateur directeur de la Revue EncyclopédiqueRue d’enfer st michel no 18, à paris.
          
          
          Editors’ Translation
          
            
              Sir,
              Paris, 18 March 1819 
            
            Although I had the honor of writing you two weeks ago to thank you for your kind reply regarding Kosciuszko, which, of all the letters you say you have written to me, is the only one I have received, I hasten to take advantage of a new opportunity afforded by my respectable friend Bishop Grégoire to send you the following works, with the request that you offer them in my name as a tribute to the societies or academies most concerned with the subjects discussed therein:
            1. The first issues of the Revue Encyclopédique, the separately printed prospectus for this new collection, and a circular letter to foreigners who would like to become contributors and correspondents. (Part of which could be inserted in the newspapers of the United States.)
            2. Two copies of the Esquisse d’un Essai sur la Philosophie des Sciences.
            3. Four copies of a report on the composition of elementary textbooks unavailable in France.
            Sir, I dare hope that you will consent to become one of the correspondents of the Revue Encyclopédique.
            
              I beg you to accept the homage of my respectful regards.
              Jullienfounding director of the Revue EncyclopédiqueRue d’Enfer, St. Michel, No. 18, in Paris.
            
          
        